Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered January 22, 1988, convicting him of burglary in the second degree (two counts) and attempted burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the jurisdictional validity of the superior court information under which he was prosecuted is without merit (see, People v Davis, 152 AD2d 634 [decided herewith]).
We further find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Kunzeman, Fiber and Spatt, JJ., concur.